Citation Nr: 1146860	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for PTSD.  An initial rating of 30 percent was then assigned.

The Board denied the Veteran's claim for an increased initial rating in September 2009.  The Veteran subsequently appealed this Board decision to the Court of Appeals for Veterans Claims (CVAC).  In an October 2010 Memorandum Decision, the CVAC vacated the Board's September 2009 decision and remanded the claim to the Board.

This mater was remanded by the Board in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD manifested by nightmares, sleep difficulties and intermittent depression; there was no evidence of occupational impairment, a flattened effect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, impairment in short and long term memory, impaired judgment, impaired abstract thinking, impaired impulse control, neglect of personal appearance, suicidal ideations with intent or plan and difficulty in establishing and maintaining work or social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CVAC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  In September 2011, the Veteran indicated that he only received treatment from VA.

The Veteran has not alleged that his PTSD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In April 2011, the Board remanded the instant claim to allow updated VA treatment records to be obtained.  These records are contained in the claims file.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Increased  Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

The Veteran claims that the severity of his condition, including the assignment of a GAF of 45, warrants a higher rating or, in the alternative, a staged rating.

In August 2007 VA PTSD screening, the Veteran reported such symptoms as nightmares, the avoidance of thoughts or of placing himself in situations that reminded him of prior experiences, constantly feeling on guard, feeling watchful and easily startled, and feeling numb and detached from other people, activities and his surroundings.

A March 2008 VA treatment note indicated that the Veteran had sleep difficulties, including the lack of restful sleep.

An August 2008 VA psychiatric examination reflected the Veteran's reports of disturbed sleep, distressing dreams, intense distress whenever he heard news about the Iraqi War and feelings of restlessness.  He avoided certain activities, such as watching war movies or discussions pertaining to war, and had difficulty falling and remaining asleep.  Outbursts of anger were denied but he had kept his emotions to himself with a feeling of tension inside.  Feelings of sadness were reported but outward symptoms of depression were denied.  Hallucinations, delusions, paranoid ideations, obsessive ruminations, compulsive rituals, suicidal ideations and homicidal ideations were denied.  Mental status examination found his recent and remote memory to be intact.  Following this examination, a diagnosis of PTSD with insomnia was made and a GAF of "60%" was assigned.

In a January 2009 VA treatment note, the Veteran reported five to six hours of sleep per night.  He also reported that his wife had suffered a stroke eight months ago.

An April 2009 VA treatment note reflected the Veteran's reports of crying "all the time" due to his wife's deteriorating physical condition.  He was not taking his prescribed sleep medication.  Mental status examination found his affect congruent to mood and his speech linear, productive and coherent with no indication of psychotic process.   Groom and attire was appropriate.  He was tearful during the session but able to regroup with assistance by its conclusion.  Judgment, insight, attention and concentration were fair.  Memory was intact for recall purposes but the Veteran acknowledged cognitive intrusions of "military" and dreams that he did not recall.  Suicidal and homicidal ideations were denied.

A May 2009 VA treatment note reflected the Veteran's reports of depressed mood, decreased energy, decreased appetite and passive suicidal ideations at times without plan or intent.  Homicidal ideations, manic symptoms and psychotic symptoms were denied.  The Veteran reported that his wife's deteriorating medical condition compelled him to remain at home to monitor her status.  Mental status examination found his mood to be depressed, his thought processes logical without hallucinations and his attention and concentration decreased.  He was properly groomed and oriented to place, time and person.  Affect was flattened.  There were no suicidal or homicidal ideations present.  Memory was intact, insight was fair and judgment was good.  An assessment of a major depressive episode, single episode, with the Veteran currently under stress due to caring for his sick wife, was made.  A GAF of 45 was assigned.

In a June 2009 VA treatment note, the Veteran admitted improved mood, energy and motivation.  Excellent sleep quality and duration since using Ambien were reported.  Mental status examination found the Veteran's mood to be euthymic, his affect flattened and his thought processes logical.  He was appropriately groomed and he was oriented to place, time and person.  There were no suicidal ideations, homicidal ideations or hallucinations.  Attention, concentration and memory were intact.  Insight was fair and judgment was good.  A GAF of 75 was assigned.

An October 2009 VA treatment note indicated that the Veteran's mood was "not too bad" but that he sometimes felt "down" due to his restricted lifestyle, poor eye sight and weather.  Sleep remained poor as he must get up several times per night to use the toilet.  He enjoyed watching sports and occasionally went out with family members.  He reported taking his antidepressant medication only twice per week rather than daily as prescribed.  Mental status examination found his mood to be euthymic, his affect broad and his thought processes logical.  Attention, concentration and memory were intact.  Insight and judgment were good.  There were no suicidal ideations, homicidal ideations or hallucinations.  A GAF of 65 was assigned.

In a January 2010 VA treatment note, the Veteran denied depression.

A February 2011 VA treatment note reflected the Veteran's reports of sleeping only five to six hours per night.  He was no longer being followed by the mental health clinic and was not taking his prescribed medications.  A depression screening was negative.

A March 2011 VA treatment note indicated that the Veteran's mental health issues were stable without medication.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with the current 30 percent rating.  The Veteran did not manifest symptoms associated with a 50 percent rating under the general formula for rating mental disorders to warrant a higher rating.  The clinical evidence was negative for, and the Veteran has not alleged, panic attacks, disturbances of motivation or impaired impulse control.  There is no indication that the Veteran had difficulty understanding complex commands and he reported caring for his infirm wife.  His speech was consistently noted to be of a normal rate, flow and volume.  Judgment and thinking were consistently noted to be intact and he was appropriately groomed.  While the Veteran reported having dreams that he did not recall in an April 2009 treatment note, the provider indicated that his memory was intact for recall purposes; his memory was otherwise found to be intact.  Auditory and visual hallucinations were consistently denied and not shown in the clinical evidence, suggesting no deficiency in the area of abstract thinking.  Thought processes were consistently noted to be logical or intact while judgment was consistently found to be fair, good or intact on examination.  Although the Veteran reported passive suicidal ideations at times without plan or intent in the May 2009 VA treatment note, mental status examination found no suicidal ideations.  The Veteran had consistently denied suicidal ideations prior to this May 2009 treatment and consistently denied such ideations thereafter.

Disturbances of mood were intermittently shown as the Veteran reported intermittent depression.  The Veteran detailed his social relationships in October 2009 VA treatment note and consistently reported the support of his son and grandson; no social impairments were reported.  He did not work during the course of this appeal and therefore displayed no occupational impairments.  In addition, the Board notes that the Veteran was essentially asymptomatic by January 2010 and reported that he was no longer receiving mental health treatment and was not taking his prescribed medications in March 2011.  Although the Veteran has displayed such symptoms as disturbances of mood and a single instance of passive suicidal ideations, his impairments overall most closely approximately a 30 percent rating.   

The Veteran's assigned GAFs have ranged from 45 to 65 throughout the course of the appeal but have most consistently ranged between 60 and 75, suggesting no more than moderate impairment. The totality of the clinical evidence further suggests no more than moderate impairment.  Carpenter, supra.  Contrary to the Veteran's representative's assertions, a staged rating is not warranted for the assignment of a GAF of 45 in a May 2009 VA treatment note as the symptoms presented (i.e., depressed mood, decreased energy, decreased appetite and subjective passive suicidal ideations at times without plan or intent) do not warrant a higher rating.  Accordingly, an increased rating is not warranted.  38 C.F.R.        §§ 4.125, 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested by nightmares, sleep difficulties and intermittent depression.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran was not employed during the course of this appeal and marked interference with employment has not been alleged or been demonstrated by the record.  Hence, referral for consideration of an extra-schedular rating is not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran does not meet the schedular criteria for TDIU as he does not have a single disability or a combined rating based affecting a single body system which was rated in excess of 60 percent.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).

Entitlement to TDIU on an extra-schedular basis is not warranted.  In an August 2008 VA psychiatric examination, the Veteran reported retiring in approximately 2004.   As such, the record evidence does not support a finding that the Veteran is unable to work due solely to his service connected PTSD; and thus no referral for extra-schedular consideration is required under 38 C.F.R. § 4.16(b). 


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


